Title: To Thomas Jefferson from Peregrine Fitzhugh, 19 May 1797
From: Fitzhugh, Peregrine
To: Jefferson, Thomas


                    
                        Dear Sir
                        Cottage Washington County (Md) 19th. May 1797
                    
                    I beg you to accept my thanks for your favor of the 9th. ulto. and for the peas which it notifies having been lodged for me with my friend John T. Mason. I shall receive them in a few days and will pay every attention to their Culture. I have lately met with some of the same species of Corn tho’ in a much purer state than what I sent you but the Season being too far advanced to admit a chance of its reaching you in time I will have it carefully cultivated here and furnish you with seed from it in the ensuing fall or winter. We have frequent direct opportunities from hence to staunton which I think I heard you say was about 40 miles from your Seat, if you have any friend there to whom it could be directed I can upon a certainty have it lodged for you in time and it will very probably be in my power to accompany it with some of the large dutch white Clover seed of which I sowed about a pack this spring.
                    Your remarks on Mr. Maddisons alledged conduct in the Genl. and State Conventions and in Congress are perfectly satisfactory to me and would I think force conviction upon any rational or candid mind, but I have ever believed the allegations unfounded and that they were calculated to wound the republican Cause thro the riles of one of its Champions. While I sincerely lament your having been so soon drawn again from your domestic enjoyments on so long and tiresome a journey I cannot but confess that I anticipate the most salutary effects from the present meeting of Congress. What the disposition of the new President towards France may be I can form no judgment but on speculation—because we have seen the professions and Acts of the old Administration relative to that Government uniformly at variance—but it is a fact too well ascertained that all his immediate Counsellors and a majority of the honorable body over whom you preside have manifested a disposition favorable to the Interest of Britain and of course hostile to those of our Sister Republic. Upon the House of representatives then are we compell’d to rest our last hope and I feel a confidence that notwithstanding the few unfavorable changes which the late elections have produced, its complexion will be such as to encourage or if necessary influence a pacific disposition in the propos’d negotiations. This may probably induce a similar conduct on the part of France and secure us the enjoyment of a less interrupted Commerce which may be some consolation to us—but how are we to regain, or where seek an indemnity for the loss of our national Character? Having shown the World that we are capable of abandoning the sacred principles of honor justice and Gratitude—from motives of fear, avarice or whatever other ignoble passion, Let our Conduct  now wear ever so much the appearance of candor, Let our measures towards France be ever so conciliatory—they will be regarded by all nations as the offspring of necessity and not an honorable conviction and we shall be allowed no credit for them. I hear that Mr. Ames has by his own desire been left out of the present Congress. I am glad of it. Tho he certainly ought not to have deserted his party till he had assisted them in getting their Barque out of the breakers but looking forward I presume to the loss of their chief support (the sanction of a great Name) he thought it advisable to retire also and he has meanly sneak’d out of difficulties into which he proudly strutted. I heartily wish the President was as well rid of his present Body Guards. He surely has as little to expect from their Wisdom or Talents as his Country has from their Patriotism. I recollect and will relate a little anecdote of one of them which if it does not add to his literary merit will at least make you smile. During our late War the Learned Secretary then Qr. Mr. Genl. of the army had occasion to issue an order relative to the disposition of Rations complained vehemently of the “uncommon inundation of women which the Camp had recently experienc’d.” The expression caused a good deal of Laugh among the younger Officers (myself in the number) but we were at a loss to decide whether it was the effect of ignorance or whether our buckram Qr. Master did not actually fear a real inundation from the admission of so many additional Sourses in the Camp and that he might be swept away in the deluge. A few other orders of a similar Complexion very soon however removed our doubts on the subject. Have you seen a letter of instructions from one of your districts adress’d to Mr. New their representative. Our sentiments here perfectly coincide with those expressed in that Letter and we earnestly hope that Congress may make such principles the basis and such measures the result of their deliberations. We shall be in anxious suspense till we hear what you have done—if therefore you can find a leisure moment before you leave the City, a short communication of your sentiments on the present posture of Affairs and of the probable issue of your meeting would be very thankfully received. I have obeyed your Command relative to my Father. The old Gentleman whose intellect continues as strong as his republican principles are sound feels himself most gratified by your remembrance of him. He directs me to make a return of his affectionate and unfeign’d respects—to assure you of his warmest veneration for your private and political Character—and to add that he retains a perfect recollection of you, and that he shall consider it one of the most pleasing events of his life if chance should ever afford him an opportunity of embracing and paying his personal regards to you. Perhaps in some of your excurtions to and from the Seat of Government it might  not be an unpleasant variety to take this County in your Route. At its proper season you would as a Farmer be delighted with the luxuriance of vegetation, and I can venture to assert that you would meet as many warm and respectable Friends here as perhaps in any other country Circle of the United States, and who would feel themselves highly gratified by your Presence among them. I need [not] assure you of the pleasure I should feel on such an occasion. We are only 24 miles from Frederic Town thro which place runs a large Post Road delightful from thence to Philadelphia and an excellent line of Stages as I am informed establish’d on it. With earnest wishes for your Health & happiness & every possible respect I am Dr Sir Yr. Most obedt. & Hble Servant
                    
                        Peregne Fitzhugh
                    
                    
                        P.S. About an hour after sealing up my Letter for the Post office I received a Paper containing the Presidents Speech. It pains me exceedingly as it breathes none of those conciliating sentiments towards the French republic which I had fondly cherished the Idea of. If from Speculation as in the beginning of this Letter I appeared to doubt the Presidents disposition towards France his Speech I think leaves us no room now towards it and we have now indeed no hope left but in the house of representatives.
                    
                